Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-11, 14-16, 19, 25-31, 34-35 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gliner et al. (US 20030125786), cited in IDS. 
Regarding claim 1, Gliner  discloses a device for electrical stimulation of a person's brain 708, 709, 710, the device comprising: a first conductor 660b implantable through the person's skull at as first location and configured to have a subcutaneous portion 618 over the skull and a subcranial 612 portion which at least partially penetrates the skull to electrically couple with the brain (Fig. 7, section 0105-0106); a second conductor 660a implantable through the persons skull at a second location spaced-apart from the first location 660b and configured to have a subcutaneous 614 portion over the skull and a subcranial portion 612 which at least partially penetrates the skull to electrically couple with the brain (Fig. 7, section 0105-0106); an alternating current generator 1340 coupled to one of the first 660b and second conductors 660a, wherein the first and second conductors provide a conductive path through the skull in said two locations and the skull's high impedance completes a current loop 1440, 1650, 1660 which allows current to flow interior and exterior to the skull and through at least one stimulation target (Figs. 15, 17, section 0121, 0122).
Regarding claim 2, Gliner discloses battery is rechargeable (Fig. 13, section 0117).
Concerning claim 3, Gliner discloses the alternating current generator comprising a pulse generator 1370 coupled to at least one of the conductors 660, wherein the pulsed generator transfers energy to the coil through conduction (Fig. 13, section 0117-0118).
With respect to claim 5, Gliner discloses the alternating current generator operates at a frequency between 20 Hz and 100 Hz (section 0093, 0100).
Regarding claim 6, Gliner discloses the alternating current generator operates at a frequency between 100 Hz and 500 Hz (section 0093, 0100).
Concerning claim 7, Gliner discloses the alternating current generator operates at a frequency between 500 Hz and 5000 Hz (section 0093).
With respect to claim 9, Gliner  discloses the coil 1362 is configured to lie over the skull and beneath the scalp and is attached to one of the conductors 660 which is configured to at least partially penetrate the skull through a burr hole 704 with a subcranial electrode at or near a distal tip thereof (Fig. 13, section 0118) and wherein another of the conductors (black dots on element 1370 of fig. 13) is configured to have a proximal end which lies over the skull and beneath the scalp and at least partially penetrate the skull through a burr hole with a subcranial electrode at or near a distal tip thereof (Fig. 13, section 0118).
With respect to claim 10, Gliner discloses further including a resistive barrier 1360 surrounding the conductor attached to the coil and configured to till the burr hole such that electric current is not allowed to shunt between the subcranial electrode and the external portion of the conductor when current flows between the two conductors (Fig. 13, section 0118).
Regarding claim 11, Gliner discloses one of the conductors comprises a conductive fluid 2954 configured to fill one of the burr holes (Fig. 29, section 0134).
Concerning claim 12, Gliner discloses a conductive wire (lines shown connected 660a, b to pulse system in fig. 7) that connects the subcutaneous portions of the conductors 660 together (fig. 7).
Regarding claim 14, Gliner discloses the current generator 1310 comprises permanent magnets 1350, 1300 each rotating in close proximity to a conductive coil 1362 (Fig. 13).
With respect to claim 15, Gliner discloses each conductor 660 comprises a conductive coil 1362 (Fig. 13).
Concerning claim 16, Gliner discloses circuitry 1310 to limit the maximum current delivered to the person (section 0117).
Concerning claim 19, Gliner discloses the circuitry comprises a current or voltage gating means 1232 and control logic 1222 in order to deliver current pulses (Fig. 12, section 0115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliner et al. (US 20030125786), cited in IDS. Gliner discloses substantially all the limitations of the claim(s) except for operation frequency between 1Hz-20Hz, or over 5000Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to operate at a frequency range between 1Hz-20Hz, or over 5000Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claim 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 20030125786), cited in IDS as applied to claim 1 above, and further in view of Peterson (US 20100331925), cited in IDS.  Gliner discloses the invention substantially as claimed however does not show comprising an AC to DC converter. Peterson discloses an AC to DC converter (section 0058). This allows for proper operating power to be used on the therapy device. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Gliner by adding AC to DC converter as taught by Peterson in order to facilitate proper operating power to be used on the therapy device for stimulation.
Claims 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 20030125786), cited in IDS as applied to claim 1 above, and further in view of Boveja et al. (US 20060217782), cited in IDS.  Gliner discloses the invention substantially as claimed however does not show comprising a DC to AC converter. Boveja discloses a DC to AC converter (section 0399). This allows for proper operating power to be used on the therapy device. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Gliner by adding DC to AC converter as taught by Boveja in order to facilitate proper operating power to be used on the therapy device for stimulation.
Claims 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 20030125786), cited in IDS as applied to claim 1 above, and further in view of Fischell et al. (US 6230049), cited in IDS.  Gliner discloses the invention substantially as claimed however does not show EEG recording means. Fischell discloses EEG recording means. This allows for proper data to be analyzed and recorded in order for correct therapy to be delivered to a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Gliner by adding EEG recording as taught by Fischell in order to facilitate proper data to be analyzed and recorded in order for correct therapy to be delivered to a patient.
Regarding claim 22, Fischell discloses delivering energy based upon the presence or absence of abnormalities in the EEG (Column 2 lines 26-40).
With respect to claim 23, Fischell discloses the EEG recording is transmitted by at least one implantable portion wirelessly 30 through the coil and is received by an external portion comprising a conductive coil and a recording means (Fig 1, column 4 lines 15-50).
Concerning claim 24, Fischell discloses the EEG recording is transmitted by encoding the information in the gated electrical pulses, which are sensed by electrodes placed on the skin of the person (Fig 1, Column 3 lines 61-67, column 4 lines 1-7, column 4 lines 15-50).
Claim Objections
Claims 13-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792